Case 1:18-cr-10461-JGD Document 16 Filed 01/28/19 Page 1 of 4

SAO 245E aa 12/03) Judgment in a Criminal Case for Organizational Defendants
eet |

UNITED STATES DISTRICT COURT

 

 

District of Massachusetts
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Organizational Defendants)
ev3, Inc. CASE NUMBER:  1:18-cr-10461-JGD-1

Joshua S. Levy

Defendant Organization’s Attorney

THE DEFENDANT ORGANIZATION:
Y pleaded guilty to count(s) 1

O pleaded nolo contendere to count(s)
which was accepted by the court.

 

C1 was found guilty on count(s)
after a plea of not guilty.

 

The organizational defendant is adjudicated guilty of these offenses:

  
   

Title & Section Nature of Offense Offense Ended Count
See) Introduction of Adulterated Medical Devices into 12/31/2009 a teamed bare |:

  

 
  

Interstate Commerce

   
 

  

The defendant organization is sentenced as provided in pages 2 through 4 of this judgment.

 

(1) The defendant organization has been found not guilty on count(s)

 

LC) Count(s) Clis are dismissed on the motion of the United States.

 

It is ordered that the defendant organization ena ory the United States attorney for this district within 30 days of any change
ofname, principal business address, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment
are fully paid. If ordered to pay restitution, the defendant organization must notify the court and United States attorney of material

changes in economic circumstances.

Defendant Organization’s
Federal Employer 1.D. No.: XX 1/25/2019

Date of Imposition of Judgment
Defendant Organization’s Principal Business Address: =
Plymouth, MN 55441 Ou Aeen Uf {bn
sypee of Judge J

 

 

Judith G. Dein USMJ
Name of Judge Title of Judge
1/28/2019
Date

Defendant Organization’s Mailing Address:
Case 1:18-cr-10461-JGD Document 16 Filed 01/28/19 Page 2 of 4

AQ 245E — (Rev, 12/03) Judgment in a Criminal Case for Organizational Defendants
Sheet 3. — Criminal Monetary Penalties

DEFENDANT ORGANIZATION: ev3, Inc. iedement— Fane oe __
CASE NUMBER; 1:18-cr-10461-JGD-1

CRIMINAL MONETARY PENALTIES

 

The defendant organization must pay the following total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment Fine Restitution
TOTALS $ 125.00 $ 11,900,000.00 3 0.00

L] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be
entered after such determination,

L] The defendant organization shall make restitution (including community restitution) to the following payees in the amount listed
below.

If the defendant organization makes a partial payment, each payee shall receive an approximately raporganed ayment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must
be paid before the United States is paid.

Name of e Total Loss* Restitution Ordered _ Priority or Percentage

 

 

[] Restitution amount ordered pursuant to plea agreement $

iw The defendant organization shall pay interest on restitution or a fine of more than $2,500, unless the restitution or fine is paid in full
before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may
be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[] The court determined that the defendant organization does not have the ability to pay interest, and it is ordered that:
C1 the interest requirement is waived forthe [] fine (7 restitution.

(1 the interest requirement forthe (1 fine L] restitution is modified as follows:

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
Case 1:18-cr-10461-JGD Document 16 Filed 01/28/19 Page 3 of 4

AOQ24SE — (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
Sheet 4 — Schedule of Payments

DEFENDANT ORGANIZATION: ev3, Inc. Judgment—Page __3 of _ 4
CASE NUMBER: 1:18-cr-10461-JGD-1

SCHEDULE OF PAYMENTS

Having assessed the organization’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A iw Lump sum payment of $ _125.00 due immediately, balance due

C1 not later than , or
Mf inaccordance with [] Cor MD below; or

 

B {(] Payment to begin immediately (may be combined with ([JCor (D below); or

C ( Payment in (e.g., equal, weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D rf Special instructions regarding the payment of criminal monetary penalties:

Payment of the fine shall be made in full within 14 days of sentencing.

All criminal monetary penalties are made to the clerk of the court.

The defendant organization shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[} Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and

corresponding payee, if appropriate.

(J The defendant organization shall pay the cost of prosecution.

oO

The defendant organization shall pay the following court cost(s):

iw The defendant organization shall forfeit the defendant organization’s interest in the following property to the United States:
$6,000,000 to be paid within 14 days of sentencing

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
Case 1:18-cr-10461-JGD Document 16 Filed 01/28/19 Page 4 of 4

AQ245E —_ (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
Attachment — Statement of Reasons

 

DEFENDANT ORGANIZATION: ev3, Inc. Judgment —Page _4 of
CASE NUMBER: 1:18-cr-10461-JGD-1

STATEMENT OF REASONS

(1 The court adopts the presentence report and guideline applications WITHOUT CHANGE.

OR
(The court adopts the presentence report guideline applications BUT WITH THESE CHANGES:

The Court finds that consistent with Federal Rule of Criminal Procedure 32(c¢)(1)(A)(ii), the Court is permitted to
impose a sentence without the preparation of a Presentence Report since the Court finds that the information in the
record is sufficient to enable it to exercise its sentencing authority meaningfully under 18 U.S.C. § 3553.

The organizational offense level/fine guidelines (USSG §§8C2.2 through 8C2.9) do not apply in this instance.
Guideline Range Determined by the Court:

C1 The defendant organization is a criminal purpose organization pursuant to U.S.S.G. §8C1.1.

OR

(1 The calculation of the guideline fine range is unnecessary because the defendant organization cannot pay restitution pursuant to
U.S.8.G. §8C2.2(a).

OR
Total Offense Level:

Base Fine:

Total Culpability Score:

Fine Range: $ to $
OO Disgorgement amount of $ is added to fine pursuant to U.S.S.G. §8C2.9.
CO Fine offset amount of $ is subtracted from fine pursuant to U.S.S.G. §8C3.4.
(] Fine waived or below the guideline range because of inability to pay pursuant to U.S.S.G. §8C.3.3.
RESTITUTION DETERMINATIONS

Total Amount of Restitution: $

CO For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because the number of

identifiable victims is so large as to make restitution impracticable under 18 §<e § 3663A(c}(3)(A).

cq For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because determining complex
issues of fact and relating them to the cause or amount of the victim’s losses would complicate or prolong the sentencing process to a eepree

that the need to provide restitution to any victim would be outweighed by the burden on the sentencing process under 18 U.
3663A(cK3)(B).

iM For offenses for which restitution is authorized under 18 U.S.C. § 3663 and/or required by the sentencing guidelines, restitution is not

ordered because the complication and prolongation of the sentencing process resulting from

the need to provide restitution to any victims under 18 U.S.C. § 3663(a)(1)(B)(ii).

O1 Restitution is not ordered for other reasons:

(1 Partial restitution is ordered, pursuant to 18 U.S.C. § 3553(c) for the following reason(s):

fashioning of a restitution order outweighs
